Name: Commission Regulation (EEC) No 3808/90 of 19 December 1990 determining for 1991 the components intended to ensure protection of cereals and rice processing in Portugal
 Type: Regulation
 Subject Matter: Europe;  plant product;  industrial structures and policy
 Date Published: nan

 29. 12 . 90 Official Journal of the European Communities No L 366/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3808/90 of 19 December 1990 determining for 1991 the components intended to ensure protection of cereals and rice processing in Portugal from cereals and from rice (6), as last a mended by Regu ­ lation (EEC) No 1906/87 (7), and those listed in Annex XXIV to the Act of Accession ; Whereas pursuant to Article 287 of the Act of Accession the gap between the fixed components applied in Portugal during the first stage of accession and those forming part of the charge on imports from third countries are to be reduced on 1 January 1991 to 83,3 °/o of the previous amount ; whereas it is this new gap that should be used in determining the fixed components applicable in Portugal ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (J), as last amended by Regulation (EEC) No 1806/89 (4), Having regard to Council Regulation (EEC) No 3653/90 of 11 December 1990 laying down transitional measures governing the common organization of the market in cereals and rice in Portugal (s), and in particular Article 10 ( 1 ) thereof, Whereas Regulation (EEC) No 3653/90 provided for dismantling over a period of 10 years from 1 January 1991 of the charges on imports from the other Member States into Portugal constituting the mixed components intended to protect Portuguese cereal and rice processing ; whereas, however, in the case of rice the dismantling process provided for in Article 286 (3) of the Act of Accession should continue to be applicable ; Whereas the base amounts to be adopted for dismantling or approximation are those set by Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed Whereas the fixed components are an import charge forming part of the import levy; whereas from 1 January 1991 the levy applicable in the Community also applies in Portugal ; whereas the provisions of Article 287 of the Act of Accession require that the residual gap between the fixed components applicable in Portugal and those applicable in the Community be fixed, this new gap being added to the levy applicable in Portugal to imports from third countries ; Whereas , however, both Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (8) and Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety of CN codes 1006 10 , 1006 20 and 1006 30 (9), apply to Portuguese imports of the products to which they relate ; Whereas a full table of the components intended to protect processing of cereals and rice should be published ; (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . (2) OJ No L 134, 28 . 5 . 1990, p . 1 . o OJ No L 166, 25 . 6 . 1976, p . 1 . (4) OJ No L 177, 24 . 6 . 1989, p . 1 . O OJ No L 362, 27 . 12 . 1990, p . 28 (*) OJ No L 281 , 1 . 11 . 1975, p. 65 . O OJ No L 182, 3 . 7 . 1987 , p . 49 . (') OJ No L 84, 30. 3 . 1990, p . 85 . O OJ No L 361 , 20 . 12 . 1986 , p . 1 . No L 366/2 Official Journal of the European Communities 29. 12 . 90 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : \ Article 2 1 . On importation into Portugal from other Member States of products covered by Regulations (EEC) No 2727/75 and (EEC) No 1418/76 a component intended to protect processing in Portugal shall be charged of an amount indicated in column 3 of the Annex to this Regulation. 2 . The levy applied on importation into Portugal of products listed in Annex XXIV to the Act of Accession from third countries shall, without prejudice to Articles 12 and 14 of Regulation (EEC) No 715/90 or to Regu ­ lation (EEC) No 3877/86, be increased by the amount shown in column 4 of the Annex to this Regulation. 3 . The amounts indicated in the Annex shall be valid from 1 January to 31 December 1991 . Article 1 Dismantling of the fixed components mentioned in Article 273 of the Act of Accession intended to protect processing of cereals and rice shall, where intra- Community trade is concerned, be effected from 1 January 1991 :  for products made from cereals, in 10 equal stages of 10 %, or more if necessary to prevent the protection applicable in trade between Portugal and the other Member States from exceeding that applicable in trade between Portugal and third countries,  for products made from rice, as provided for in Article 286 (3) of the Act of Accession . Artikel 3 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 December 1990 For the Commission Ray MAC SHARRY Member of the Commission 29 . 12 . 90 Official Journal of the European Communities No L 366/3 ANNEX Fixed components applicable in Portugal in 1991 (ECU/tonne) CN-code Description Fixed component applicable in Portugal Amount to be added to levy in Portugal ( 1 ) (2) ! (3) (4) 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava): \ 0714 10 10 Pellets of flour and meal Other : 2,72  0714 10 91 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 10 99 Other 2,72  0714 90  Other : Arrowroot, salep and similar roots and tubers with high starch content : 0714 90 11 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 0714 90 19 Other 2,72  1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed : Semi-milled rice : Parboiled : 1006 30 21 Round grain 23,32 12,45 1006 30 23 Medium grain Long grain : 23,32 12,52 1006 30 25 Of a length/width ratio greater than 2 but not less than 3 23,32 12,52 1006 30 27 Of a length/width ratio equal to or greater than 3 Other : 23,32 12,52 1006 30 42 Round grain 23,32 12,45 1006 30 44  Medium grain Long grain : 23,32 12,52 1006 30 46 Of a length/width ratio greater than 2 but less than 3 23,32 12,52 1006 30 48 Of a length/width ratio greater than 2 but less than 3 Wholly milled rice : Parboiled : 23,32 12,52 1006 30 61 Round grain 24,99 13,41 1006 30 63 Medium grain Long grain 24,99 13,41 1006 30 65 Of a length/width ratio greater than 2 but not less than 3 24,99 13,41 No L 366/4 Official Journal of the European Communties . 29 . 12 . 90 (ECU/tonne) ( 1) . (2) (3) (4), 1006 30 67 Of a length/width ratio equal to or greater than 3 24,99 13,41 1006 30 92 Other : II 1006 30 92 Round grain 24,99 13,41 1006 30 94 Medium grain Long grain : 24,99 13,41 1006 30 96  Of a length/width ratio greater than 2 but less than 3 24,99 13,41 1006 30 98 Of a length/width ratio equal to or greater than 3 24,99 13,41 1101 00 00 Wheat or meslin flour (') 27,00 6,M 1102 Cereals flours other than of wheat or meslin (*); li\ 1102 10 00  Rye flour 27,00 6,11 1102 20  Maize (corn) flour : II 1102 20 10 Of a fat content not exceeding 1,5 by weight 5,44  1102 20 90 Other : 2,72 _ 1102 30 00  Rice flour 2,52  1102 90  Other : 1102 90 10 Oat flour 1 5,44  1102 90 30 Oat flour 5,44  1102 90 90 Other 1 2,72  1103 Cereal groats, meal and pellets (') :  Groats and meal : 1103 11 Of wheat : Il 1103 11 10 Durum wheat. 27,00 6,11 1103 11 90 Common wheat and spelt 28,80 7,77 1103 12 00 Of oats 5,44  1103 13 Of maize (corn): Of af at content not exceeding 1,5 % by weight : 1103 13 11 For the brewing industry 5,44  1103 13 19 Other 5,44  1103 13 90 Other 2,72  1103 14 00 ^ Of rice 2,52  1103 19 Of other cereals : I 1103 19 10 Of rye 5,44  1103 19 30 Of barley 5,44  1103 19 90 Other  Pellets : 2,72  1103 21 00 Of wheat 5,44 * 110329 Of other cereals : I 1103 29 10 Of rye 5,44  1103 29 20 , Of barley 5,44  1103 29 30 Of oats 5,44  1103 29 40 Of maize 5,44  1103 29 50 Of rice 2,52  1103 29 90 Other 2,72  29 . 12 . 90 Official Journal of the European Communities No L 366/5 (ECU/tonne) ( 1 ) (2) (3) (4) 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germs of cereals, whole, rolled, flaked or ground (*) : - Rolled or flaked grains : 1104 11 Of barley : Il 1104 11 10 Rolled 2,72  1104 11 90 Flaked 5,44  1104 12 Of oats : III 1104 12 10 Rolled 2,72  1104 12 90 Flaked 5,44 ' '  1104 19 Of other cereals : I 1104 19 10 Of wheat 5,44  1104 19 30 Of rye 5,44  1104 19 50 Of maize Other : 5,44  1104 19 91 Flaked rice 5,03  1104 19 99  Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) : 5,44  1104 21 Of barley : I l 1104 21 10 Hulled (shelled or husked) 2,72  1104 21 30 Hulled and sliced or kibbled ('GrUtze' or 'grutten') 2,72  1104 21 50 Pearled 5,44  1104 21 90 Not otherwise worked than kibbled 2,72  1104 22 Of oats : III 1104 22 10 Hulled (shelled or husked) 2,72  1104 22 30 Hulled and sliced or kibbled ('Griitze' or 'grutten') 2,72  1104 22 50  Pearled 2,72  1104 22 90 Not otherwise worked than kibbled 2,72   1104 23 Of maize : II 1104 23 10 Hulled (shelled or husked) whether or not sliced or kibbled 2,72  1104 23 30 Pearled 1 2,72  1104 23 90 Not otherwise worked than kibbled 2,72  1104 29 Of other cereals : Hulled (shelled or husked), whether or not sliced or kibbled : 1104 29 11 Of wheat 2,72  1104 29 15 Of rye 2,72  ' 1104 29 19 Other Pearled : 2,72  1104 29 31 Of wheat 2,72  1104 29 35 Of rye 2,72  1104 29 39 Other Not otherwise worked than kibbled : 1104 29 91 Of wheat 2,72  1104 29 95 Of rye 2-,72  1104 29 99 Other 2,72  1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 30 10 Of wheat 5,44  1104 30 90 Of other cereals 5,44  No L 366/6 Official Journal of the European Communties 29 . 12 . 90 (ECU/tonne) ( 1 ) (2) (3) (4) 1106 Flour and meal of the dried leguminous vegetables of heading No 0713 , of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : I 1106 20 10 Denatured Other : 2,72  1106 20 91 For the manufacture of starches 18,50  1106 20 99 Other 18,50  1107 Malt, whether or not roasted : || 1107 10 - Not roasted : Of wheat : 1107 10 11 In the form of flour 19,80 9,26 1107 10 19 Other Other : 19,80 9,26 1107 10 91 In the form of flour 19,80 9,26 1107 10 99 Other 19,80 9,26 1107 20 00  Roasted 18,00 7,60 1108 Starches ; inulin  Starches : 1108 11 00 Wheat starch 18,50  1108 12 00 Maize (corn) starch 18,50  1108 13 00 Potato starch (cassava) starch 18,50  1108 14 00 Manioc 18,50  1108 19 Other starches : IIl 1108 19 10  -  Rice starch 25,68  1108 19 90 Other 18,50  1109 00 00 Wheat gluten, whether or not dried " 163,21  1702 / Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey; caramel : 1702 30 - Glucose and glucose syrup, not containing in the dry state less than 20 % by weight of fructose : Other : Other : 1702 30 91 White crystalline powder, whether or not agglomerated 92,70 5,23 1702 30 99 :  Other 81,00 19,58 1702 40 - Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight or fructose \ 1702 40 90 Other 81,00 19,58 1702 90  Other, including invert sugar : \ 1702 90 50 Maltodextrine and maltodextrine syrup Sugars and molasses, caramelized : Other : 81,00 19,58 1702 90 75 In the form of powder, whether or not agglomerated 92,70 5,23 1702 90 79 Other 81,00 19,58 29 . 12 . 90 Official Journal of the European Communities No L 366/7 (ECU/tonne) ( l ) (2) (3) (4) 2106 Food preparations not elsewhere specified or included : 2106 90  Other Syrups of sugar, flavoured or with added colourings : Other : 2106 90 55 Glucose syrup and maltodextrine 74,70 15,42 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn) : || 2302 10 10 With a starch content not exceeding 35 % by weight 5,40  2302 10 90 Other 5,40  2302 20  Of rice : || 2302 20 10 With a starch content not exceeding 35 °/o by weight 5,40  2302 20 80 Other 5,40  2302 30  Of wheat : II 2302 30 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10% by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 °/o by weight 5,40 2302 30 90 Other 5,40  2302 40 - Of other cereals : || 2302 40 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through the sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 °/o 5,40 2302 40 90 Other 5,40  2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10 \  Residues of starch manufacture and similar residues : Residues from the manufacture of starch maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 2303 10 11 Exceeding 40 % by weight 163,21 2309 Preparations of a kind used in animal feeding : 2309 10  Dog or cat food, put up for retail sale :  - Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90 , 1702 90 50 and 2106 90 55 or milk products : Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup : Containing no starch or containing 10 % or less by weight of starch : 2309 10 11 ' Containing no milk products or containing less than 10 % by weight of such products 9,79 No L 366/8 Official Journal of the European Communties 29 . 12 . 90 (ECU/tonne) ( i ) (2) (3) (4) 2309 10 13 Containing not less than 10 °/o but less than 50 % by weight of milk products Containing more than 10 % but not more than 30 % by weight of starch : 9,79  2309 10 31 Containing no milk products or containing less than 10 % by weight of such products 9,79  2309 10 33 Containing not less than 10 % but less than 50 °/o by weight of milk products Containing more than 30 % by weight of starch : 9,79  2309 10 51 Containing no milk products or containing less than 10 °/o by weight of such products 9,79  2309 10 53 Containing not less than 10 % but less than 50 °/o by weight of milk products 9,79  2309 90  Other : Other : Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup :  Containing no starch or containing 10 % or less by weight of starch : f 2309 90 31 Containing no milk products or containing less than 10 % by weight of such products 9,79  2309 90 33 Containing not less than 10 % but less than 50 °/o by weight of milk products   Containing more than 10 % but not more than 30 % by weight of starch : 9,79  2309 90 41 Containing no milk products or containing less than 10 % by weight of such products 9,79  2309 90 43 Containing not less than 10 % but less than 50 % by weight of milk products x Containing more than 30 % by weight of starch : 9,79  2309 90 51 Containing no milk products or containing less than 10 % by weight of such products 9,79  2309 90 53  Containing not less than 10 % but less than 50 % by weight of milk products 9,79  (') In order to distinguish between products falling within subheading 1101 00 00 and heading Nos 1102 , 1103 and 1104 of the combined nomenclature on the one hand, and within subheadings 2302 10 to 2302 40 on the other, those products shall be considered as falling within subheadings 1101 00 00 and heading Nos 1102, 1103 and 1104 which simultaneously have :  a starch content (determined by the (modified Ewers polarimetric method) of more than 45 % (by weight) calculated on the dry product,  an ash content (by weight) calculated on the dry product (after deduction of any added minerals) or 1,6 % or less for rice, 2,5 % less for wheat or rye, 3 % or less for barley, 4 % or less for buckwheat, 5 % or less for oats and 2 % or less for the other cereals . Germ of cereals, whole, rolled , flaked or ground, falls in all cases within subheading 1101 00 00 and heading No 1102.